Him, J.
In the present ease the special demurrer was met by appropriate amendment to the petition. On the question raised by the general demurrer that the petition did not set out a cause of action, the case is controlled by the principle ruled in the case of Sehwitzerlet-Seigler Company v. Citizens & Southern Bank, decided June 7, 1923; and the *748judgment of the trial court in overruling the demurrer to the petition is therefore affirmed. Judgment affirmed.
No. 3492.
June 12, 1923.

All the Justices concur.